Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-11 are pending. Claims 1-11 have been examined.

Election/Restriction
Applicant’s election with traverse of Species A, claim 5 in the reply filed on 08/15/2022 is acknowledged. Applicants arguments are found persuasive. Therefore the restriction requirement has been withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities: line 3, missing punctuation after "other flow cell unit". Appropriate correction is required.
Claim 3 is objected to because of the following informalities: line 4, the comma before "replacing the..." is not necessary. Appropriate correction is required.
Claim 4 is objected to because of the following informalities: line 10, missing punctuation after "recorded sensor signal". Appropriate correction is required.
Claim 6 is objected to because of the following informalities: line 12, missing punctuation after "…being carried out". Appropriate correction is required.
Claim 10 is objected to because of the following informalities: “centred” should read “centered”.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract has 294 words, which exceed 150 words. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 2 recites the term “the assembly…”, which lacks antecedent basis. Claim 1 line 14 recites “the test surface”, which lacks antecedent basis. It is unclear what these terms are referring to. Clarification is required. 
Claim 1 lines 4-5 recites "at least one flow cell with a first type of ligand...". It is unclear if “a first type of ligand” recited here is on a test surface or floating. For the purpose of compact prosecution the examiner is interpreting the claim language “at least one flow cell with a first type of ligand” as “a first type of ligand” is on a test surface because claim 1 later recites in lines13-14 “binding of molecules of the sample fluid to ligands on the test surface”. Clarification is required.
Claims 2-11 which are dependent on claim 1 are similarly rejected.
Claim 2 line 11 recites the term "the need unit", it is unclear what “the need unit “ is referring to. For the purpose of compact prosecution the examiner is interpreting the term “the need unit” as “the needle unit”. In addition, the term “ the need unit” also lacks antecedent basis. Clarification is required.
claim 2 line 4 recites "using a sensor". Claim 2 is dependent on claim 1, claim 1 also recites “a sensor” in line 13. It is unclear whether these two sensor are same or different. Clarification is required.
Claim 4 line 2 recites “at least one active flow cell having ligands which can bind to molecules of a sample fluid”. Similar to claim 1, it is unclear if “ligands” recited here is on a test surface or floating. For the purpose of compact prosecution the examiner is interpreting the “ligands” are on a test surface. Clarification is required. 
Claim 4 lines 1-3 recites “each flow cell group comprises at least one active flow cell having ligands which can bind to molecules of a sample fluid”. Claim 4 is dependent on claim 1, which does not mention an ”active flow cell”. Claim 1 recites “at least one flow cell with a first type of ligand”. It is unclear if the “active flow cell” is same or different as the “at least one flow cell with a first type of ligand” recited in claim 1. For the purpose of compact prosecution the examiner is interpreting that ”active flow cell” is same as “at least one flow cell with a first type of ligand”. Clarification is required.
Claim 4 lines 5 and lines 7 both recite "using a sensor". Claim 4 is dependent on claim 1, claim 1 also recites “a sensor” in line 13. It is unclear whether these three sensors are same or different. For the purpose of compact prosecution the examiner is interpreting that these three sensors are same. Clarification is required.
Claims 5-8 which are dependent on claim 4 are similarly rejected.
Claim 6 lines 7-8 recites “at least at one point in time (td)”. Claim 6 lines 10-11 also recites “at least at one point in time (td’)”. It is unclear if these two point in time are same or different. For the purpose of compact prosecution the examiner is interpreting that these two point in time are different. Clarification is required.
Claim 9 lines 1-2 recites “wherein the step of carrying out an injection step which comprises injecting a sample fluid to be screened from the sample delivery unit into the flow cells in the selected flow cell group”. Claim 9 lines 3-4 also recites “comprises injecting one or more reference sample fluids from the sample delivery unit into the flow cells in the selected flow cell group”. It is unclear if “an injection step” includes injecting a sample fluid or injecting one or more reference sample fluids or both. For the purpose of compact prosecution the examiner is interpreting the claim language “an injection step” as a step including injecting both a sample fluid and reference sample fluids. Clarification is required.
Claim 9 recites an “…or…” in line 25. It is unclear which specific steps are part of the “or”. For example, is it the calculating, comparing, determining and determining steps? or is it the last two determining steps? For the purpose of compact prosecution the examiner is interpreting the last two determining steps are part of the “or”. Clarification is required.
Claim 10 recites “..centred around said point in time…”. The term “centred around” is a relative term. It is unclear what is the range of the “centred around said point in time”. Clarification is required.


State of the Prior Arts
Claim 1 is free of prior arts.
For example, the closest prior art Andersson et al. (US20050019933A1, listed in IDS dated 06/12/2020) teaches a method of screening a plurality of sample fluids for molecules which can bind to predefined ligands (Abstract: a method of characterizing interaction between two species in a liquid environment; Par. 101: two different samples are analyzed) using the assembly comprising, 
a sample delivery unit which can receive sample fluids to be screened (Par. 53: there is also provided a means for aspirating liquid from the test tube), and 
a plurality of groups of flow cells, each group having at least two flow cells, each group comprising at least one flow cell with a first type of ligand and another flow cell which serves as a reference flow cell (Fig. 1 and Par. 54: a device enabling controlled liquid delivery to one or more flow cells; each flow cell has a sensor surface onto which one or more suitable target(s) are immobilized; Par. 85-86: channels 1 and 3 were used as reference cells; the signals in flowcells 1 and 3 were subtracted from those of flowcells 2 and 4; In addition, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to use a plurality of flow cells so that more samples can be screened), and 
a means for selectively fluidly connecting the sample delivery unit to any one of said groups of flow cells (Par. 47: the pumps and/or valves are used for passing said flow through said sensor device (e.g.: flow cells)), 
the method comprising the steps of, 
selecting one of said plurality of flow cell groups by fluidly connecting said flow cell group to the sample delivery unit (Par. 58: s injected via the needle into the IFC and valves v2 and v3) ; 
carrying out an injection step which comprises injecting a sample fluid to be screened from the sample delivery unit into the flow cells in the selected flow cell group (Par. 47: the pumps and/or valves are used for passing said flow through said sensor device (e.g.: flow cells); pulse injection of samples); 
for each flow cell in the selected flow cell group, recording a signal which is output from a sensor, wherein said signal represents the binding of molecules of the sample fluid to ligands on the test surface of that flow cell and/or the dissociation of molecules from ligands on the test surface of that flow cell (Par. 37: detection is conveniently performed with a biosensor, which is broadly defined as a device using a component for molecular recognition (e.g., a layer or pattern with immobilized antibodies); typical sensor detection techniques include…surface plasmon resonance 16(SPR) spectroscopy…). 
However, Andersson does not specifically teach that the method comprises carrying out a damage assessment step, using said recorded signals, to determine if the test surface of a flow cell in the selected flow cell group is damaged; and if it is determined from the damage assessment step that the test surface of a flow cell in the selected flow cell group is damaged, then selecting another one of said plurality of flow cell groups by fluidly connecting said other flow cell group to the sample delivery unit.
Heusser et al. (US20160347851A1) teaches a method for determining the KD of an antibody by using SPR, or using a biosensor system such as a Biacore® system (Par. 38). Heusser teaches the test mixture is passed over the BAFFR-coated BIAcore chip and the binding recorded; the bound antibodies are thereafter removed by treating the chip with e.g. an acid; It is important that the BAFFR molecules which are bound to the chip are not damaged (Par. 341). Therefore, Heusser teaches it is important to make sure that the bound ligands on the sensor surface are not damaged. However Heusser does not teach a method of how to determine the damage of the sensor surface.
Watanabe et al. (US20150353608A1) teaches a method of determining if a heat treatment of a polypeptide 2A1 would damage its binding activity on a SPR measurement apparatus (Par. 140-141). Watanabe teaches the non-native human Fc region was immobilized to Sensor Chip CM5 (GE Healthcare) and subjected to binding-activity measurement performed at a reaction temperature of 25° C. The measurement data were processed by Biacore TOO Evaluation Software (GE Healthcare). As a result of calculation, the samples treated with heat and not treated with heat had binding activity values of 2.0×10-8 (M) and 2.2×10-8 (M), respectively in terms of equilibrium dissociation constant KD. The total amounts of binding response of them were the same; the above results demonstrate that the binding activity of polypeptide 2A1 is not irreversibly damaged by heat treatment (Par. 141). Therefore Watanabe teaches a method to assess if a analyte in a sample is damaged binding activity on a biosensor by measuring the dissociation constant KD, however Watanabe does not teach determining the damages test surface on the sensor as claimed.
Therefore, none of the above references teach carrying out a damage assessment step, using said recorded signals, to determine if the test surface of a flow cell in the selected flow cell group is damaged; and if it is determined from the damage assessment step that the test surface of a flow cell in the selected flow cell group is damaged, then selecting another one of said plurality of flow cell groups by fluidly connecting said other flow cell group to the sample delivery unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYAN ZOU/Examiner, Art Unit 1677                                                                                                                                                                                                        

/REBECCA M GIERE/Primary Examiner, Art Unit 1677